Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.1 Page 1 of 83




   Attorneys for Plaintiffs and the Proposed Class




                                                     '21CV1246 DMS BLM
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.2 Page 2 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.3 Page 3 of 83




                                                         i.e.
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.4 Page 4 of 83




                 more than 150 bank accounts for the shell companies and straw
   owners sometimes opening as many as 6 bank accounts in one day
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.5 Page 5 of 83




                                                                admitted
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.6 Page 6 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.7 Page 7 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.8 Page 8 of 83




    Triangle         Apex”




                     Apex
                                                                            Apex
          Federal Trade Commission v. Apex Capital Group, LLC, et al.,
                       (JPRx
               id.


                                                              See id.
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.9 Page 9 of 83



                                              e Apex




                                                               Id




                                Apex




                                                Apex


                  Apex


   FTC v. Apex
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.10 Page 10 of 83




                                                           Apex




                      Triangle


    Triangle          FTC v. Triangle Media Corporation, et al,
                                                                              id.




                                                       See id.




           Triangle
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.11 Page 11 of 83




                                                 Triangle




                    Tarr
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.12 Page 12 of 83




                            Federal Trade Commission v. Tarr Inc.
                                                 FTC v. Tarr
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.13 Page 13 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.14 Page 14 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.15 Page 15 of 83




       Triangle     Apex


                   Triangle




                                                  Apex
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.16 Page 16 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.17 Page 17 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.18 Page 18 of 83




                                                              one billion


                                                             three billion




                            Tarr
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.19 Page 19 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.20 Page 20 of 83




                                 other
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.21 Page 21 of 83




                                                                        roughly
    one hundred and fifty bank accounts for shell companies across the Apex and
    Triangle frauds
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.22 Page 22 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.23 Page 23 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.24 Page 24 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.25 Page 25 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.26 Page 26 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.27 Page 27 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.28 Page 28 of 83




                       i.e.
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.29 Page 29 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.30 Page 30 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.31 Page 31 of 83




                                                                              ten
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.32 Page 32 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.33 Page 33 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.34 Page 34 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.35 Page 35 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.36 Page 36 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.37 Page 37 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.38 Page 38 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.39 Page 39 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.40 Page 40 of 83




                                                                        The
               people you listed below are not owners on the Wells Fargo
               bank account that you gave us. They must be owners of the
               business in order to use their name on the merchant accounts.
               The address also does not match up to what is on the website.




               Arturo Oliveros and Julia Buenrostro are owners of the
               entities listed
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.41 Page 41 of 83




                                                    Thee bank acccounts still
                                                                           ll
          do nott show them
                          m as owneers. Coorddinate with
                                                       h Dominic [Testa] on
          how too get this updated. Here is w
                                            what we haave listed on the baank
          accounnts
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.42 Page 42 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.43 Page 43 of 83




                  e.g.
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.44 Page 44 of 83




                                                                        conduct
    across the entire Community Bank
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.45 Page 45 of 83




          for Wells Fargo




                                          other
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.46 Page 46 of 83




                                                                              the
    purported owners of the LLCs were not the Wells Fargo account holders.
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.47 Page 47 of 83




           at least
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.48 Page 48 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.49 Page 49 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.50 Page 50 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.51 Page 51 of 83




                                                                              I
    think we can get Wells to take care of it




                                                         Dude, you still don’t
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.52 Page 52 of 83



    understand how wells is totally different.   The bank won’t be calling her
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.53 Page 53 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.54 Page 54 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.55 Page 55 of 83




                         less than one hour later




                                           Can you please work to have my name
    replaced with her name?
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.56 Page 56 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.57 Page 57 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.58 Page 58 of 83




                               but all of which listed Phillips as the owner




           I think the challenge is we may not be sure of the owners of each entity




                                                                               de facto
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.59 Page 59 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.60 Page 60 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.61 Page 61 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.62 Page 62 of 83




                                            See, e.g.,                Bankshot:
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.63 Page 63 of 83



    Wells Fargo Should Have Seen Add-on-product Trouble Coming,
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.64 Page 64 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.65 Page 65 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.66 Page 66 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.67 Page 67 of 83




                                                                              de
    facto
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.68 Page 68 of 83




                                    i.e.                           i.e.




       See                                                          available at
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.69 Page 69 of 83




                                                                . It is critical that
          each bank develop procedures to account for all relevant risks including
          those presented by the types of accounts maintained by the bank,


                          Thus, specific minimum requirements in the rule, such as
          the four basic types of information to be obtained from each customer,
          should be supplemented by risk-based verification procedures, where
          appropriate, to ensure that the bank has a reasonable belief that it knows
          each customer’s identity.




             o
             o
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.70 Page 70 of 83




             o
             o




             o



             o




             o
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.71 Page 71 of 83




                                                             e.g.




                               See
                                                                    available   at
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.72 Page 72 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.73 Page 73 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.74 Page 74 of 83




                                                                              ,
    inter alia
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.75 Page 75 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.76 Page 76 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.77 Page 77 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.78 Page 78 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.79 Page 79 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.80 Page 80 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.81 Page 81 of 83




                               inter alia




                         inter alia
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.82 Page 82 of 83
Case 3:21-cv-01246-LAB-LL Document 1 Filed 07/08/21 PageID.83 Page 83 of 83




                                             /s/ Lionel Z. Glancy




                                       Attorneys for Plaintiffs and the
                                       Proposed Class
